Citation Nr: 0514196	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  94-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a rating in excess for 70 percent for 
anxiety neurosis for the period from March 31, 1998, forward.

3.  Entitlement to a compensable rating for anxiety neurosis 
for the period prior to March 31, 1998.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left ring finger.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1972.   

This matter comes to the Board of Veterans' Appeals (Board) 
in part on appeal from a rating decision dated in December 
1993, denying a compensable rating for anxiety neurosis.  
Adjudication of this issue has involved a long and complex 
procedural history.  The ratings currently assigned for 
anxiety neurosis are as indicated on the title page of this 
decision and remand, and the veteran has continued his appeal 
of the December 1993 RO rating decision.  

The matter of an increased rating for anxiety neurosis has 
been the subject of a Board remand dated in October 1996, of 
a Video Conference hearing before the undersigned in October 
1999, of Board remands dated in May 1999 and December 1999, 
of a now-vacated Board decision dated in August 2000, and of 
a Board remand dated in August 2003.  

The issue of an increased rating for anxiety neurosis was 
also the subject of a March 2001 Order of the Court of 
Appeals for Veterans Claims (Court), vacating the Board's 
August 2000 decision in this matter, and granting an 
unopposed Motion for Remand by VA for purposes of compliance 
with the Veterans Claims Assistance Act of 2000, codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).

The issues of a rating in excess of 10 percent for residuals 
of a fracture of the left ring finger and entitlement to 
service connection for headaches come to the Board on appeal 
from a rating decision dated in June 2002.  

The veteran received notice in November 1972 that he had been 
denied service connection for residuals of a head injury, 
after claiming service connection for headaches as a residual 
of an in-service head injury.  He did not submit a notice of 
disagreement within one year of that decision, and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Arguably, new 
and material evidence is now required to reopen the claim, 
even though the veteran is currently claiming service 
connection for headaches of different etiology based on 
additional theories, to include as due to his service-
connected anxiety disorder.  From this viewpoint, a VA 
examination report dated May 27, 2003, diagnosing residual 
headaches as a result of an in-service head injury, 
constitutes new and material evidence sufficient to reopen 
the claim.  Obviously, this evidence is new evidence not 
previously submitted to agency decisionmakers, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156.  Accordingly, to the extent reopening of the claim 
is required, reopening based on receipt of new and material 
evidence is warranted.  Id.  The Board acknowledges that the 
RO has adjudicated the claim as a new claim for service 
connection, with a reasonable basis in the record for doing 
so; the Board makes the finding above only to ensure beyond 
question that it has met its jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the finding of the RO.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
The rating decisions at issue in this case were promulgated 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The Board notes that the veteran submitted a writing to the 
RO in March 2004 requesting an "earlier effective date."  
However, he did not specify for which benefit he seeks an 
earlier effective date.  The RO should contact the veteran 
and clarify the benefit for which he seeks an earlier 
effective date.  

The issues of entitlement to service connection for 
headaches, entitlement to a rating in excess for 70 percent 
for anxiety neurosis for the period from March 31, 1998, 
forward, and entitlement to a compensable rating for anxiety 
neurosis for the period prior to March 31, 1998, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran has no more than favorable ankylosis of the left 
4th distal interphalangeal joint 4th and favorable ankylosis 
of the left 5th proximal interphalangeal joint.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent rating for residuals of a left ring finger fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5223 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5223 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has reviewed this case for compliance with Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These 
provisions define the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2002 rating decision, the March 2003 
Statement of the Case, the October 2004 Supplemental 
Statement of the Case, and a June 2004 letter sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to rating 
of the veteran's service-connected residuals of a fracture to 
the ring finger of the left hand.  Further, the June 2004 
letter from the RO to the veteran informed him of the type of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  Additionally, 
the June 2004 RO letter requested that the veteran submit any 
additional evidence he knew of in his possession.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In sum, the veteran was notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, neither the veteran nor his 
representative has identified any prejudicial effect as to 
the defect of timing of notice.  The notice was provided over 
eight months before transfer of the case to the Board and a 
Supplemental Statement of the Case was issued in October 
2004, after the date of the notice.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, as noted above, the RO 
contacted the veteran by a June 2004 letter and asked him to 
identify all medical providers who treated him for his left 
ring finger disability.  There is no indication on the part 
of the veteran or in the claims file that the veteran has 
received additional treatment for his left ring finger 
disability.  An August 2004 VA Statement of Patient's 
Treatment, obtained by the veteran and submitted to the RO, 
lists 7 psychiatric and physical conditions for which the 
veteran is currently receiving VA treatment, none of which 
pertain to his left hand disability.

Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the May 2001 report of 
medical examination obtained by the RO, in conjunction with 
the other lay and medical evidence of record, provides 
sufficient competent medical evidence to decide the claim.  
See 38 U.S.C.A. § 5103A(d).  The Board acknowledges that this 
examination was conducted without benefit of the claims file.  
However, all aspects of the veteran's left hand disability 
have been rated as service-connected, and the disability is 
of a relatively stable nature and certain etiology (a 
fracture to the ring finger with an in-service surgical 
repair procedure), with no recent records of treatment having 
been received or indicated to exist and the etiology of the 
condition not in question, so that a review of the claims 
file was not necessary to facilitate an adequate examination.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records indicate that the veteran fractured 
the 4th finger of his left hand approximately 3 years prior 
to service, resulting in some level of disability of the 
hand.  He received corrective surgery in service, in April 
1972, in the form a fusion of the distal interphalangeal 
joint of the left ring finger.  

After discharge from service, in November 1972, the veteran 
was awarded service connection for residuals of his left ring 
finger disability, effective from the date of his discharge 
from service in May 1972.  The condition was rated as 
noncompensably disabling.  

In March 2001, the RO received the veteran's claim for a 
compensable rating for the service-connected residuals of the 
fracture of the left ring finger.  

At a May 2001 VA examination, examination of fourth finger of 
the left hand revealed a distal flexion deformity, with 
ankylosis of 35 degrees.  The sensation of the distal fourth 
finger was present.  Gripping was normal.  The fifth 
interphalangeal joint also had mild flexion deformity of 15 
degrees without pain.  The rest of the fingers had full range 
of motion of the interphalangeal joints and the thumb, the 
second finger and the third finger.  The right hand showed no 
flexion deformity of the joints.  Gripping of the right hand 
was firm and evaluated as 5/5.  The pertinent diagnosis was 
left hand injury with flexion deformity on the fourth and 
fifth finger.  X-rays showed left 4th distal interphalangeal 
joint and 5th proximal interphalangeal joint flexion 
deformities.  

Subsequent VA treatment records contain no indication that 
the veteran has received recent treatment for his service-
connected left hand disability.  An August 2004 VA Statement 
of Patient's Treatment, obtained by the veteran and submitted 
to the RO, lists 7 psychiatric and physical conditions for 
which the veteran is currently receiving VA treatment, none 
of which pertain to his left hand disability.

The RO has granted a compensable rating of 10 percent for the 
veteran's service-connected left hand disability, taking into 
consideration the disability of both the 4th and 5th fingers 
of the left hand, rating the condition as favorable ankylosis 
of the left 4th and 5th fingers (and effectively granting 
service connection for disability of the 5th finger in 
addition to the already-service-connected 4th finger 
disability), and accordingly assigning a 10 percent rating 
pursuant to Diagnostic Code 5223.   (See 38 C.F.R. § 4.71a, 
Diagnostic Code 5223, under both old and revised regulations, 
as set forth in the Laws and Regulations directly below.)

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The Board notes that the claim on appeal originates from a 
filing received in March 2001.  Effective on August 26, 2002, 
the regulations pertaining to evaluations for finger 
disabilities changed.  See 64 Fed. Reg. 25202-25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, as in this case, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Accordingly, for any date prior to September 26, 
2003, VA cannot apply the revised regulations.  Prior to the 
effective date of the new regulations, the veteran's claim 
for an increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g).  However, effective from 
the effective date of amendment, both the old and the new are 
to be considered, and the more favorable criteria applied.  
Id.  

Under the regulations in effect prior to August 26, 2002, 
Diagnostic Code 5227 is to apply to ankylosis of any finger 
other than the thumb, index finger or middle finger -- that 
is, the ring finger or little finger.  Diagnostic Code 5227 
provides a noncompensable rating for favorably or unfavorable 
ankylosis of the ring or little finger.  The note following 
that code indicates that extremely unfavorable ankylosis of 
the ring finger would be rated as amputation under Diagnostic 
Code 5155.

Also pursuant to the regulations effective prior to August 
26, 2002, ankylosis of both the metacarpophalangeal and 
proximal joints, with either joint in extension or in extreme 
flexion, will be rated as amputation.  Ankylosis of both the 
metacarpophalangeal joints, even though each is in 
individually favorable position, is to be rated as 
unfavorable ankylosis.  Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tips of the fingers to within 2 inches (5.1 centimeters) of 
median transverse fold of the palm; otherwise, the ankylosis 
is considered unfavorable.  Limitation of motion of less than 
one inch (2.5 centimeters) is not considered disabling.  
Combination of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, the higher of two grades of disability is to be 
selected.  Favorable ankylosis of both the ring together and 
little finger is to be rated as 10 percent disabling.  
Diagnostic Code 5223.  See generally 38 C.F.R. § 4.71a, Codes 
5220 to 5223 and note (a) following Code 5223, effective 
prior to January 2, 2002.

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands, effective as of January 
2, 2002, provide in part follows:

38 C.F.R. § 4.71 Measurement of ankylosis and joint 
motion.

Plates I and II provide a standardized description 
of ankylosis and joint motion measurement. The 
anatomical position is considered as 0º, with two 
major exceptions: (a) Shoulder rotation -- arm 
abducted to 90º, elbow flexed to 90º with the 
position of the forearm reflecting the midpoint 0º 
between internal and external rotation of the 
shoulder; and (b) supination and pronation -- the 
arm next to the body, elbow flexed to 90º, and the 
forearm in midposition 0º between supination and 
pronation.  Motion of the thumb and fingers should 
be described by appropriate reference to the 
joints (See Plate III) whose movement is limited, 
with a statement as to how near, in centimeters, 
the tip of the thumb can approximate the fingers, 
or how near the tips of the fingers can 
approximate the proximal transverse crease of 
palm.

Effective August 26, 2002, 38 C.F.R. § 4.71a was amended by 
removing the tables "MULTIPLE FINGERS: UNFAVORABLE 
ANKYLOSIS," "MULTIPLE FINGERS: FAVORABLE ANKYLOSIS," and 
"ANKYLOSIS OF INDIVIDUAL FINGERS'' and adding, in their 
place, the following table to read as follows:

Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand

(1) For the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of 
flexion represents the fingers fully extended, 
making a straight line with the rest of the hand.  
The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit 
I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these 
positions are considered to be in favorable 
position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 
90 degrees of flexion, the proximal 
interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are 
affected by any combination of amputation, 
ankylosis, or limitation of motion that is not 
otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or 
limitation of motion), assigning the higher level 
of evaluation when the level of disability is 
equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, 
ring, and little fingers: 

(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit 
are ankylosed, and either is in extension or 
full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit 
are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, 
and there is a gap of more than two inches 
(5.1 cm.) between the fingertip(s) and the 
proximal transverse crease of the palm, with 
the finger(s) flexed to the extent possible, 
evaluate as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, 
and there is a gap of two inches (5.1 cm.) or 
less between the fingertip(s) and the 
proximal transverse crease of the palm, with 
the finger(s) flexed to the extent possible, 
evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or 
more digits, evaluate each digit accordingly and 
combine the evaluations.

Under the new regulations, unfavorable ankylosis of both the 
ring and little fingers simultaneously is rated as 20 percent 
disabling.  A note provides that whether rating as amputation 
is warranted should also be considered.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5219.  

Under the revised regulations, favorable or unfavorable 
ankylosis of either the ring finger or the little finger 
separately warrants a non compensable (zero percent) rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  A note provides 
that one should also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Any limitation of motion of the ring or little finger is to 
be rated as noncompensably disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5219.  

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand (2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The Board notes at the outset that neither the old or current 
criteria for rating finger disabilities are more favorable to 
the veteran in this case.  From the May 2001 VA examination 
report, it is clear that the veteran has ankylosis in the 
form of flexion deformity of the left 4th finger at the 
distal joint only of 35 degrees.  Gripping is normal.  The RO 
has also noted medical evidence of a mild flexion deformity 
of 15 degrees without pain of the fifth mid interphalangeal 
joint.  The rest of the left hand finger joints were normal.  
From the fact that the veteran's gripping is normal, the 
Board finds that the ankylosis of the 4th finger is 
favorable.  Further, it is not clear whether the veteran's 
mild fifth mid interphalangeal joint flexion deformity of 15 
degrees without pain constitutes an ankylosis, but given that 
the flexion deformity is considered "mild," and "without 
pain," this could be no more than a favorable ankylosis.  To 
the extent that neither finger involves ankylosis of both the 
distal and proximal interphalangeal joints, this aspect of 
the criteria for a finding of unfavorable ankylosis is not 
met as well.  The examiner did not diagnose unfavorable 
ankylosis of either finger and, with clinical evidence of a 
normal left hand grip and only mild flexion deformities 
without pain, the Board finds that limitation of "overall 
function of the hand" is clearly not commensurate with two 
unfavorably ankylosed joints or with disability that equates 
to amputation of one or both fingers.  See Diagnostic Codes 
5223, 5227.

The Board notes that where, as here, the question of a higher 
rating is not based upon limitation of motion but rather 
whether there is unfavorable ankylosis, consideration of the 
provisions of 38 C.F.R. § 4.40, 4.45 DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is not required.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  In any event, the left 5th finger 
is without pain and gripping is normal notwithstanding 
ankylosis of the distal left 4th interphalangeal joint.  The 
rating of the condition as equivalent to two favorably 
ankylosed joints takes into account all functional impairment 
and the maximum rating for such impairment is the current 
evaluation of 10 percent.  

In light of the foregoing, the Board finds that the veteran's 
service-connected condition could at most be considered 
favorable ankylosis of both the left 4th and left 5th fingers.  
Under either the old or new criteria, this condition is rated 
as 10 percent disabling.  See 38 C.F.R. § 4.71a. Diagnostic 
Code 5223, as in effect both prior to and after August 26, 
2002.  Under both sets of criteria, the next higher rating of 
20 percent, for unfavorable ankylosis of both the left 4th 
and left 5th fingers, cannot be warranted because unfavorable 
ankylosis of either finger is not shown.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5219.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5223, as in effect both prior to and after 
August 26, 2002.  Consequently, the rating criteria are 
equivalent for rating purposes under the facts of this case, 
and a rating in excess of 10 percent is not warranted for any 
time relevant to this appeal under either the old or revised 
rating criteria.  See VAOPGCPREC 3-2000; VAOPGCPREC7-2003.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  The record 
indicates that the veteran is right-handed (see, e.g., report 
of September 1972 VA examination [VA Form 21-1545], top of 
page 2.) and the finger disability at issue is on the left.  
As noted above, his left hand grip has clinically been found 
to be normal.  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.  Such 
factors for an extraschedular rating are not present in the 
instant case.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left ring finger is denied.


REMAND

In a June 2004 VCAA notice letter, the RO requested that that 
the veteran let the RO know of any other evidence or 
information that he thought would support his claims.  In 
July 2004, the veteran's representative responded that the 
veteran's recent medical treatment had been at the Jesse 
Brown Medical Center in Chicago, Illinois, and that other 
than that, there were no additional medical records to submit 
in support of his claim.  He asserted that under the VCAA it 
was VCAA's responsibility to obtain such medical records and 
he assumed that VA would do so.  The RO has not attempted to 
obtain these records.  The veteran did submit records of 
treatment in August 2004, for treatment received in August 
2004 at the Chicago VAMC, but clearly this is not the 
"recent treatment" to which the representative was 
referring since the treatment took place after the date of 
the representative's letter.  From a detailed review of the 
claims files, it appears highly likely that relevant 
outstanding records of treatment at the VAMC in Chicago exist 
for the periods from June 1999 to January 2000, from May 2002 
to November 2002, and from January 2003 to the present, 
though it is difficult to ensure that these are the only 
records that have not been obtained.  A review of the 
treatment records and summaries in the claims files, to 
include records dated as recently as August 2004, indicates 
that the veteran receives ongoing treatment for headaches and 
his psychiatric disability.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, the RO 
should obtain the identified outstanding records.  See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2004).  

Multiple recent VA psychiatric examinations for purposes of 
rating the veteran's service-connected psychiatric 
disability, and recent examinations for purposes of 
determining whether the veteran has headaches related to his 
service-connected anxiety disorder or his in-service head-
injury, have been conducted without benefit of the claims 
files.  The psychiatric diagnoses in treatment records and at 
VA examinations have varied greatly, and there are opinions 
both favoring and not favoring the veteran's claim for 
service connection for headaches.  For these reasons, the 
Board finds that new VA examinations for rating the veteran's 
psychiatric disability and determining whether the veteran's 
headaches are related to service, with the benefit of the 
veteran's full clinical history, to include the service 
medical records and post-service records of treatment, are 
required for a determination on the merits of these claims.  
See 38 U.S.C.A. § 5103A(d).




In view of the foregoing, these issues are REMANDED for the 
following action:

1.  The RO should obtain, at a minimum, 
relevant outstanding records of treatment 
at the Jesse Brown VAMC in Chicago, 
Illinois, for the periods from June 1999 
to January 2000, from May 2002 to 
November 2002, and from January 2003 to 
the present.  Any other identified 
records of treatment for headaches or 
psychiatric disability for the period 
from 1993 to the present of which VA 
becomes aware that have not been 
previously obtained should also be 
sought.

2.  The RO should schedule the veteran 
for a psychiatric evaluation in order to 
assess the severity of his service-
connected anxiety neurosis.  The claims 
folders should be made available to and 
reviewed by the examiner.  The examiner 
is requested to note on the examination 
report whether the claims folders were 
reviewed.  Any indicated tests or studies 
should be accomplished. 

The examiner is requested to provide a 
GAF score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
and explain what the assigned score means 
and the basis of the score assigned. 

To the extent that is possible, the 
examiner is requested to distinguish the 
symptomatology attributable to the 
veteran's service-connected anxiety 
neurosis from any other nonservice-
connected psychiatric disorder that may 
be present, including alcohol and drug 
dependence.  (See, for example, treatment 
records dated in September 1989 (major 
depression), May 2002 (depression, PTSD, 
panic attacks), November 2002 (PTSD, 
depression) and August 2004 (PTSD, 
depression) and VA examination reports 
dated in May 2003 (anxiety disorder), as 
opposed to hospital records dated in 
August 2000 (opiate dependence, 
depression), March 2002 (substance-
induced mood disorder, polysubstance 
dependence, opioid maintenance).)  

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991). 

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
neurological examination for the purpose 
of determining whether his current 
headaches began during service or are 
related to some incident of service.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the veteran's service 
medical records; post-service records of 
treatment for headaches; a VA examination 
report dated May 24, 2001, diagnosing mild 
tension headaches due to substance abuse, 
non-prostrating; a VA examination report 
dated May 27, 2003, diagnosing residual 
headaches as a result of an in-service 
head injury; and a VA examination report 
dated August 18, 2003, diagnosing muscle 
contraction headaches, non-prostrating, 
more likely than not related to the 
veteran's non-service connected 
degenerative cervical spine disease.  It 
does not appear that any of these VA 
medical examination opinions were rendered 
with the benefit of a review of the claims 
file.  The examiner is requested to review 
the claims file in order to reconcile 
these findings, based his examination, any 
history taken from the veteran, and the 
medical history of record (to include that 
reflected in the service medical records).

For the veteran's headaches, the examiner 
should describe the nature of the 
veteran's present headache  disability, 
and include a finding as to whether it is 
least as likely as not (whether there is 
a 50 percent or greater probability) that 
the headaches are caused or aggravated 
(chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected 
psychiatric disability, AND whether it is 
least as likely as not (whether there is 
a 50 percent or greater probability) that 
the headaches are a residual of an in-
service injury to the head (to include 
findings based on a review of the service 
medical records).  

4.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

5.  The RO should readjudicate the issues 
of service connection for headaches, 
entitlement to a rating in excess for 70 
percent for anxiety neurosis for the 
period from March 31, 1998, forward; and 
entitlement to a compensable rating for 
anxiety neurosis for the period prior to 
March 31, 1998.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


